Citation Nr: 0027719	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-11 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  He was a prisoner of war (POW) from December 
24, 1944 to May 21, 1945.  He died on July [redacted], 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  A notice of disagreement was received 
in May 1998.  A statement of the case was issued in May 1999.  
A substantive appeal was received from the appellant in June 
1999. 

The record reflects that the RO previously denied this claim 
in a rating decision dated June 1986.  Therefore, the Board 
is required to consider whether the appellant has submitted 
new and material evidence warranting the reopening of her 
claim for entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. §§ 7104(b), 5108 (West 
1991); Barnett v. Brown, 8 Vet.App 1 (1995).  As such, the 
issue in appellate status is as listed above. 


FINDINGS OF FACT

1. The RO, in a decision dated June 1986, denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  This was a final 
disallowance of this claim.

2. Evidence received since the June 1986 decision is so 
significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
claim of service connection for the cause of the veteran's 
death.

3. The appellant has presented no competent evidence tending 
to demonstrate that the cause of the veteran's death was 
in any way related to service.


CONCLUSION OF LAW

1. A June 1986 RO decision which denied service connection 
for the cause of the veteran's death is a final decision.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999).

2. Evidence submitted in support of the appellant's attempt 
to reopen her claim of entitlement to service connection 
for the cause of the veteran's death is new and material, 
and this claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3. The claim of entitlement to service connection for the 
cause of the veteran's death is not well-grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and her representative contend that service 
connection is warranted for the cause of the veteran's death. 
The governing legal criteria provide that service connection 
for the cause of the veteran's death is appropriate when, by 
the exercise of sound judgment without recourse to 
speculation, it is determined that a disability incurred in 
or aggravated by service caused or contributed substantially 
or materially to the veteran's death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1999).

In addition, where a veteran is a former POW, was detained or 
interned for not less than 30 days, and beriberi (including 
beriberi heart disease) becomes manifest to a degree of 10 
percent any time after such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
The regulations provide that the term beriberi heart disease 
includes ischemic heart disease in a former POW who has 
experienced localized edema during captivity.  38 U.S.C.A. 
§ 1112 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(c) (1999).

Also, it is noted that a cardiovascular disorder will be 
presumed to have been incurred in service if one had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

In a June 1986 decision, the RO denied a claim of entitlement 
to service connection for the cause of the veteran's death.  
This decision was based on the fact that there was no 
evidence linking the veteran's death to service, since the 
veteran's service medical records (SMRs) contained no mention 
of any treatment the veteran received while in service for a 
heart condition, and because there was no evidence in the 
claims file from any source that indicated the veteran was 
ever treated for a heart condition at any time.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. 
§ 3.156(a) (1999).

It is pointed out that the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), held that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), in Hodge 
v. West, 155 F.3d 1356 (Fed Cir 1998), created a three-step 
process for reopening previously denied claims (a two-step 
process set out in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991), had previously been applied): first it must be 
determined whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening, it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the adjudicator may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See also
Winters v. West, 12 Vet. App. 203 (1999) (en banc).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (1999); Hodge; 
see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the RO decision dated June 1986.  Evans.

The new evidence submitted includes statements from the 
appellant, and a record from the National Personnel Records 
Center (NPRC) indicating that the veteran was a POW.  These 
pieces of evidence are discussed in further detail below.

The Board finds that new and material evidence has been 
presented sufficient to reopen the claim of entitlement to 
service connection for the cause of the veteran's death.  The 
statements from the appellant, and the report from the NPRC, 
are considered significant and credible.  Justus.  

Since the Board has found that the appellant has submitted 
new and material evidence, it must now address, according to 
Elkins, whether the claim is well grounded.  The appellant is 
not prejudiced by such consideration at this point because 
the question of whether service connection is warranted for 
the cause of the veteran's death was addressed by the RO in 
the currently appealed September 1997 decision, and the 
appellant was furnished with an appropriate statement of the 
case in May 1999.  See 38 C.F.R. § 19.29 (1999).

That said, it is noted that statutory law as enacted by 
Congress charges a claimant for VA benefits with the initial 
burden of presenting evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991).  This threshold 
requirement is critical since the duty to assist a veteran 
with the development of facts does not arise until the 
veteran has presented evidence of a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Id. at 506.  
Regarding claims for service connection for the cause of 
death of a veteran, the first requirement, evidence of a 
current disability, will always have been met (the current 
disability being the condition that caused the veteran to 
die), but the last two requirements must be supported by 
evidence of record.  Ramey v. Brown, 9 Vet. App. 40 (1996).

A certificate of death reflects that the veteran died on July 
[redacted], 1961.  The cause of death was listed as "myocardial 
infarction due to arterisclerotic (sic) coronary 
thrombosis."  The certificate of death does not reflect that 
an autopsy was performed.  The veteran was not service 
connected for any disability at the time of his death.

As noted, it is asserted that service connection should be 
granted for the cause of the veteran's death.  Essentially it 
is asserted that the cause of the veteran's death - 
myocardial infarction due to arteriosclerotic coronary 
thrombosis - was ultimately related to his service, 
particularly as a result of being a POW during World War II.

The record reflects that the veteran served on active duty 
from January 1943 to October 1945, and was a POW from 
December 24, 1944 to May 21, 1945.  As will be discussed in 
further detail below, in the present case, the evidence of 
record, including the veteran's service records and the 
appellant's statements, does not establish that the 
myocardial infarction or arteriosclerotic coronary thrombosis 
which caused the veteran's death was present in service or 
was otherwise related to service, that the veteran suffered 
from any cardiovascular disorder within one year of service, 
or, most importantly, that he experienced localized edema 
during his period of captivity.

The report of the veteran's separation examination dated 
October 1945 reflects that his cardiovascular system was 
found to be normal at the time, and that his blood pressure 
was 146/78.  The veteran's weight was 150 pounds.  Pes planus 
was present in both of the veteran's feet, but there was no 
mention of edema in the veteran's feet or elsewhere.  The 
veteran's service medical records contain no records of any 
treatment received for any cardiovascular disorder while he 
was in service.

The appellant has indicated that the veteran was treated for 
hypertension and other problems soon after his return home, 
and was seen by a Dr. Blair in Burlington, North Carolina.  
The appellant indicated that Dr. Blair has since retired, and 
that the doctor indicated to her that any records of former 
patients would have been destroyed. 

The evidence of record does not demonstrate that the veteran 
suffered from a cardiovascular disorder during service, 
including during the period that he was a POW.  Further, 
there is no evidence of record indicating that the veteran 
suffered from such a disorder within a year of his separation 
from service, or even before his myocardial infarction in 
1961.  In fact, there is no medical evidence of record 
showing treatment of the veteran, while in service or 
afterwards, for any cardiovascular condition.

However, this does not end the discussion.  As noted above, 
the veteran is a former POW and was detained or interned for 
more than 30 days.  As such, if the veteran suffered from 
beriberi heart disease, which includes ischemic heart disease 
in a former prisoner of war who had experienced localized 
edema during capitivity, and such disability contributed 
substantially to his death, that disease will be presumed to 
have been incurred in service.  38 U.S.C.A. § 1112 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (c) (1999).

In this regard, and as noted above, the death certificate 
indicates the cause of the veteran's death to be myocardial 
infarction due to arteriosclerotic coronary thrombosis.  That 
certificate offers no indication that beriberi heart disease 
was present.

Further, the appellant has contended, in her most recent 
claim, and notice of disagreement, that the veteran suffered 
from swelling of the feet and ankle upon his return home from 
service, and that he weighed 112 pounds.  The Board notes 
that the report of veteran's separation examination, while 
indicating a presence of pes planus, makes no mention of any 
edema.  Further, the report indicates that the veteran's 
weight at the time was 150 pounds.  There is no evidence of 
record indicating that the veteran ever gave a history of 
edema during captivity.  The Board finds that the 
contemporaneous report of the veteran's separation 
examination more accurately reflects the veteran's condition 
shortly after his POW release than current statements from 
the appellant, over 40 years later.  Without evidence of 
localized edema during capitivity, or a diagnosis of beriberi 
heart disease, the presumption of service connection under 
38 C.F.R. §§ 3.307, 3.309
(1999),does not apply.

In sum, the appellant has not submitted any medical evidence 
tending to support her assertion that the cause of the 
veteran's death was related to his military service, to 
include his time spent as a POW.  As the determinative issue 
in this case involves medical causation or medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible is required.  Murphy.  The burden imposed by 
38 U.S.C.A. § 5107(a) (West 1991) is not met by presenting 
lay evidence from persons who are not competent to offer 
medical opinions.  Espiritu.  Consequently, a lay assertion, 
such as that of the appellant, regarding medical causation 
cannot constitute evidence to render a claim well-grounded.  
Tirpak.

Therefore, the applicable legal criteria and the facts, as 
such, lead the Board to conclude that the current claim on 
appeal is not plausible or capable of substantiation.  
Accordingly, the Board is compelled to find that the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is not well-grounded. 

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the appellant with the development of evidence.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied as not well grounded.




		
	LAWRENCE M. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

